Citation Nr: 0838257	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  02-08 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1972 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas which denied the veteran's claim of entitlement to 
service connection for PTSD.  

Procedural history

In February 2005, the veteran presented testimony at a Board 
hearing in San Antonio, Texas.  A transcript of the February 
2005 hearing is associated with the veteran's claims folder.  
In an August 2005 decision, the Board remanded the claim for 
further evidentiary development.  A supplemental statement of 
the case (SSOC) was issued in October 2007.  

In May 2008, the Board again remanded the claim because the 
Veterans Law Judge (VLJ) who conducted the February 2005 
hearing was no longer employed at the Board.  In August 2008, 
the veteran testified at a Board hearing before the 
undersigned VLJ in San Antonio.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

Issue not in appellate status

In its August 2005 remand decision, the Board noted that the 
veteran had filed a June 2002 claim of entitlement to service 
connection for major depression.  As that issue had not been 
considered by the RO, the Board referred the issue to the 
agency of original jurisdiction for appropriate action.  
Because the RO still has yet to adjudicate the major 
depression claim, it is once again referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  
FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the veteran is currently diagnosed with PTSD.  

2.  The veteran did not participate in combat.  

3.  The veteran's claimed in-service stressors have not been 
corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD, 
which he contends is due to stressors experienced in the 
evacuation of refugees from Vietnam.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated February 2002.  This letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  Specifically, the February 2002 letter stated 
that VA would assist the veteran in obtaining any relevant VA 
or military records identified by the veteran.  With respect 
to private treatment records, the letter informed the veteran 
that VA would request such records, if the veteran completed 
and returned the attached VA Form 21-4142, Authorization and 
Consent to Release Information.  In a separate February 2002 
letter, the RO requested specific details concerning the 
claimed PTSD.

The February 2002 VCAA letter emphasized:  "We will get any 
VA medical records or other medical treatment records you 
tell us about. . . .  We will request medical evidence from 
providers who treated you if you tell us about it." 

Finally, the Board notes that the February 2002 letter 
specifically requested, "tell us about any additional 
information or evidence that you want us to try to get for 
you."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claim, 
element (1), veteran status, is not at issue.  The veteran's 
claim of entitlement to service connection was denied based 
on elements (2) in-service disease or injury (in-service 
stressors) and 
(3) connection between the veteran's service and the claimed 
disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those 
crucial elements.  Moreover, elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of service connection for the veteran's claimed 
disability.  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The evidence of record includes 
the veteran's service treatment records, service personnel 
records, the veteran's statements, lay statements, Social 
Security Administration records, as well as VA and private 
treatment records.  Additionally, the veteran was afforded VA 
examinations in April 2002 and September 2003.

The Board notes that at the August 2008 personal hearing, the 
veteran alluded to recent VA outpatient treatment records not 
currently associated the claims file.  
Any such evidence is not pertinent to the Board's decision in 
this case.  As will be explained below, the veteran's claim 
is being denied based on the absence of a diagnosis, lack of 
verification for in-service stressors, and absence of medical 
nexus evidence.  Neither the veteran or his representative 
has indicated that the recent treatment records would 
substantiate these missing elements.  See Brock v. Brown, 10 
Vet. App. 155, 161-162 (1997) [VA is not obligated to obtain 
records which are not pertinent to the issue on appeal].  
Accordingly, remanding the case a third time in order to 
obtain these treatment records would serve no useful purpose.  
As the Court has stated, VA's "duty to assist is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support the claim."   See Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  Further, as indicated above, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present: (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2007).

Essential to the award of service connection is the first 
element, existence of PTSD.  Without it, service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992) [noting that service connection presupposes a 
current diagnosis of the claimed disability]; see also Chelte 
v. Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.    See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Action Ribbon, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2007).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen, 10 Vet. App. at 142 (1997).



Analysis

The veteran contends that he suffers from PTSD, which 
resulted from his experiences evacuating Vietnamese citizens 
from Saigon.  See, e.g., he veteran's statement dated March 
2002.

Concerning element (1) of 38 C.F.R. § 3.304(f), current 
medical diagnosis, August 2001 and July 2002 VA outpatient 
treatment records note a PTSD diagnosis.  Additionally, a VA 
in-patient discharge summary dated June 2001 documented a 
PTSD diagnosis.  However, neither the treatment records nor 
the discharge summary provide any rationale or explanation 
for the reported PTSD diagnosis.  

The veteran was more recently afforded VA examinations in 
April 2002 and September 2003.  After reviewing the veteran's 
medical history, the April 2002 VA examiner diagnosed the 
veteran with Atypical Depressive Disorder, Atypical Anxiety 
Disorder NOS with symptoms of PTSD, and alcohol dependence.  
The examiner opined, "[t]his man has some of the symptoms of 
PTSD, though he does not meet the true criteria...because his 
experiences in the military, though traumatic, do not meet 
the magnitude of experiencing a traumatic event in which he 
experienced death."  

The September 2003 VA examiner also conducted a thorough 
review of the veteran's claims file and diagnosed the veteran 
with Major Depression with a history of psychotic features, 
Anxiety Disorder NOS, and somatic complaints with physical 
and possible psychological components.  The VA examiner 
concluded, "[i]n summary, the veteran has a complicated 
collection of psychiatric symptomatology, the majority of 
which appears to be a depressive disorder of sufficient 
severity and criteria for [a] diagnosis of major depressive 
disorder . . . . the veteran did experience an event which he 
experienced as traumatic and involving witnessing persons 
falling into water and most likely drowning, which may be 
considered traumatic by DSM-IV standards.  However, despite 
this fact, the criteria necessary for [a] diagnosis of PTSD 
by DSM-IV are not satisfied.  It is noteworthy that there are 
multiple entries by different psychiatrists on his C-file.  
Only one [psychiatrist] diagnosed PTSD and that diagnosis was 
not substantiated by a complete review of diagnostic 
criteria."  

The Board attaches greater weight of probative value to the 
diagnoses of the VA examiners who conducted psychological 
evaluations of the veteran in April 2002 and September 2003 
than it does on the conflicting and ill-explained VA 
outpatient diagnoses and in-patient discharge summary from 
2001.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993) [the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the examiner's knowledge 
and skill in analyzing the data, and the medical conclusion 
that the examiner reaches. As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicator].  

In connection with the two the VA examinations, the examiners 
thoroughly reviewed the veteran's medical history, including 
service and treatment records, provided thorough analyses of 
the veteran's medical history as well as the DSM-IV 
diagnostic criteria, and concluded that a PTSD diagnosis was 
inappropriate.  

The inconsistent and sporadic PTSD diagnoses contained in the 
veteran's VA treatment records are of little probative value 
as there is no rationale or analysis provided in the 
assignment of the diagnoses.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  As the September 2003 VA 
examiner stated: "Only one [psychiatrist] diagnosed PTSD and 
that diagnosis was not substantiated by a complete review of 
diagnostic criteria."  

Moreover, the diagnoses provided by the VA examiners appear 
consistent with the majority of the psychiatric diagnoses 
indicated in the veteran's claims file.  Specifically, a May 
2001 VA psychiatric evaluation documented diagnoses of 
alcohol dependence, depressive disorder NOS, and pain 
disorder.  In a private psychiatric assessment, Dr. L.H.R. 
concluded that the veteran suffered from Major Depressive 
Disorder, Panic Disorder with agoraphobia, alcohol abuse, and 
Mixed Personality Disorder with sociopathic and borderline 
features.  See Psychiatric Assessment by Dr. L.H.R. dated 
September 2001.  Notably, in a February 2002 VA psychological 
treatment note, the veteran's treating psychologist reported, 
"[w]e discussed and [the veteran] revealed today for the 
first time longstanding feelings of powerlessness since 
childhood.  These symptoms and feelings [are] suggestive of 
PTSD symptoms, though he doesn't meet criteria at present for 
PTSD and it would not be combat related since [it is] from 
family origin."  The few PTSD diagnoses are in the distinct 
minority.  

To the extent that the veteran and his representative contend 
that the veteran's psychiatric symptomatology warrants a 
diagnosis of PTSD, it is now well-established that lay 
persons without medical training, such as the veteran and his 
representative, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
495 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered by the veteran and his representative in support of 
the claim are not competent medical evidence and do not serve 
to establish the existence of PTSD.  

Because the competent medical evidence of record does not 
substantiate a diagnosis of PTSD, the first element of 38 
C.F.R. § 3.304(f) is not met, and service connection is not 
warranted on that basis.  See Degmetich v. Brown, 104 F.3d 
132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

For the sake of completeness, the Board will address the 
remaining two elements of 38 C.F.R. § 3.304(f).  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995) [the Board has the 
fundamental authority to decide a claim in the alternative].

With regard to element (2), the Board initially notes that 
the veteran appears to assert that he is a veteran of combat.  
See  the April 2002 VA examination report, in which he claims 
that "they shot at us" while he was evacuating refugees.  
Accordingly, the Board has considered the applicability of 
the combat presumption under 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  

In this case, review of the veteran's service personnel 
records indicates that his military occupational specialty 
was marine mechanic.  He has no awards or decorations 
indicative of combat status.  The record is devoid of any 
indication that he engaged in military activities through 
which combat status could reasonably be inferred.  Merely 
because the veteran served during the Vietnam War does not 
allow for the combat presumption.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

The veteran contends that he assisted in the evacuation of 
Vietnamese from Saigon and that he came under fire while 
performing that duty.  Specifically, he stated that although 
he was permanently assigned to the U.S.S. Prairie (AD-15), he 
volunteered to help with the evacuation of Vietnamese 
citizens and was temporarily transferred to the U.S.S. Estes 
(AGC-12/LCC-12) for fifty-six days.  See the February 2005 
Board hearing transcript, pgs. 10-11.    

There is of record no objective evidence to corroborate the 
veteran's alleged participation in evacuation of Vietnamese.  
Specifically, the veteran's stressor statement was sent to 
the United States Armed Services Center for Unit Records 
Research (CURR) to be verified.  CURR coordinated with the 
Naval Historical Center (NHC) and determined that the U.S.S. 
Estes (AGC-12/LCC-12) was decommissioned in October 1969 and 
was transferred to Maritime Administration as part of the 
National Defense Reserve Fleet until she was stricken from 
the Naval Vessel Register in July 1976.  Thus, the Estes was 
"mothballed" during the veteran's entire naval service.  
Moreover, deck logs from the U.S.S. Prairie (AD-15) do not 
document that the veteran was transferred to the U.S.S. Estes 
or any other ship during the evacuation of Saigon in 1975.  
[Deck logs dated April 16, 1975 do reveal that the veteran 
was UA (unauthorized absent) on that date, but this is hardly 
indicative of combat.]  

The Board places far greater weight of probative value on the 
objective service records than it does on the veteran's more 
recent statements.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].  Accordingly, combat status is not demonstrated. 

Setting aside the matter of combat status, the veteran 
reported an arguably non-combat stressor.  He stated that in 
assisting with the evacuation, he was traumatized by the 
sight of Vietnamese citizens clinging to the sides of the 
ship and falling off in deep water.  However, this stressor 
has not been corroborated.  As has been discussed above, the 
U.S.S. Estes (AGC-12/LCC-12) was decommissioned in October 
1969.  The veteran could not possibly have been aboard that 
vessel during the fall of Saigon.  The Board further observes 
that there is no evidence that the veteran's own ship, the 
U.S.S. Prairie, was involved in the evacuation of refugees, 
and the veteran himself does not so contend.  

Accordingly, there is no evidence, aside from the veteran's 
own statements, to corroborate the veteran's alleged in-
service stressors.  As explained above, the veteran's bare 
assertions are insufficient to satisfy the second element of 
38 C.F.R. § 3.304(f).  It is the veteran's responsibility to 
provide corroborating evidence of his in-service stressors. 
He has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].  

The Board notes that the April 2002 and September 2003 VA 
examinations as well as multiple other psychological and 
psychiatric records assume the occurrence of the alleged in-
service stressors.  However, these examination and treatment 
records, which rely solely on the veteran's own 
unsubstantiated reports of in-service stressors, are not 
sufficient to verify that the stressors did occur.  While the 
veteran's reports of stressor incidents can be sufficient for 
the purpose of diagnosing or ruling out a diagnosis of PTSD, 
they are not evidence that the claimed stressor did in fact 
occur.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; see also 
Moreau, 9 Vet. App. at 395-396.

Accordingly, the veteran's allegations of in-service 
stressors cannot serve as a basis for the grant of service 
connection for PTSD.  Element (2) of 38 C.F.R. § 3.304(f) has 
not been satisfied, and the veteran's PTSD claim fails on 
this basis also.

With respect to element (3), medical nexus, in the absence of 
a PTSD diagnosis or a verified in-service stressor, medical 
nexus is an impossibility.  Indeed, the veteran has presented 
no competent medical opinion to link his alleged PTSD to his 
military service.  

In sum, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


